         Case 1:08-cv-10934-LAP Document 2223-1 Filed 03/27/20 Page 1 of 7



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                         :
                                                                         :   08 Civ. 10934 (LAP)
In re: 650 Fifth Avenue and Related Properties                           :
                                                                         :   MONITORSHIP, BUILDING
                                                                         :   MANAGEMENT, AND
                                                                         :   PROTECTIVE ORDER
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                  WHEREAS, on December 17, 2008, the United States commenced this

civil action seeking forfeiture of all Assa Corporation, Assa Company Limited, and

Bank Melli Iran’s right, title, and interest in the 650 Fifth Avenue Company (the

“Partnership”), including but not limited to real property and appurtenances located at

650 Fifth Avenue, New York, New York (the “Building”), and related bank accounts;

                  WHEREAS, on November 12, 2009, the United States filed an amended

civil forfeiture complaint also seeking forfeiture of, among other properties, all right,

title, and interest of the Alavi Foundation of New York (“Alavi”) in the Partnership; the

Building; certain bank accounts; and certain properties located in New York, Maryland,

Virginia, Texas, and California owned by Alavi (the “Alavi Real Properties” and,

together with the other defendant properties, the “Defendant Properties”);

                  WHEREAS, on December 17, 2009, Alavi and the Partnership each filed

claims asserting interests in certain of the Defendant Properties;

                  WHEREAS, pursuant to various monitorship, trusteeship, and protective

orders, the Honorable Kathleen A. Roberts has served as Monitor, Interim Trustee, or

Trustee of the Defendant Properties since April 28, 2010 (ECF Nos. 136, 161, 264, 995,

1023, 1408, 1472, 2162, and 2191);

                  WHEREAS, on February 13, 2020, the Court entered an Order (ECF No.
       Case 1:08-cv-10934-LAP Document 2223-1 Filed 03/27/20 Page 2 of 7



2191), among other things, directing the release of rental income generated by the Building

since December 12, 2019; and

               WHEREAS, the Court now issues this Order to provide additional

clarification concerning the management of the Building and the Partnership and the

authorities and responsibilities of the Judge Roberts;

THE COURT HEREBY ORDERS AS FOLLOWS:

               1.      All persons and entities having actual knowledge of this Order shall not,

directly or indirectly, transfer, sell, assign, pledge, hypothecate, encumber, or dispose of in any

manner; cause to be transferred, sold, assigned, pledged, hypothecated, encumbered, disposed of

in any manner; or take, or cause to be taken, any action that would have the effect of

depreciating, damaging, or in any way diminishing the value of, the Defendant Properties.

               2.      All persons and entities having actual knowledge of this Order shall not,

directly or indirectly, destroy any documents relating in any manner or part to the allegations in

the Complaint, including but not limited to the books and records of the Partnership, Alavi, Assa

Corporation, Assa Company Ltd., and/or Bank Melli.

               3.      Kathleen A. Roberts is appointed as the Monitor and Interim Trustee of

the Partnership, the Building, and Alavi in order to review and approve the actions of Alavi and

the Partnership and to report to the Court as follows.

               a.      Alavi shall reassume the responsibilities of the managing partner of

                       the Partnership, subject to the review and approval of the Monitor

                       and Interim Trustee.

               b.      The Monitor and Interim Trustee shall be the primary point of contact

                       between tenants and prospective tenants and the Partnership.


                                                  2
Case 1:08-cv-10934-LAP Document 2223-1 Filed 03/27/20 Page 3 of 7



     c.    The Monitor and Interim Trustee shall have the authority to ensure

           that any decision made by Alavi with respect to the management of

           the Partnership (“Management Decisions”), including with respect

           to the Building and related bank accounts, does not diminish the

           value of the Partnership or the Building, and shall take actions

           necessary to secure, maintain, and preserve their availability and

           value.

     d.    The Monitor and Interim Trustee has the authority to reject a

           Management Decision of Alavi with respect to the management of

           the Partnership and the Building on the basis of legal, as well as

           business and prudential, concerns designed to preserve the value of

           the Partnership and the Building.

     e.    In the event the Monitor and Interim Trustee rejects a Management

           Decision by Alavi regarding management of the Partnership or the

           Building, the Monitor and Interim Trustee, on the one hand, and

           Alavi, on the other hand, will consult with one another, and if

           necessary with outside engineers or management companies, to

           determine the action most likely to preserve the value of the

           Partnership and the Building. If the parties are unable to resolve

           their differences, Alavi shall have the right to appeal the Monitor

           and Interim Trustee’s rejection of a Management Decision to this

           Court, on notice to the Government.




                                   3
       Case 1:08-cv-10934-LAP Document 2223-1 Filed 03/27/20 Page 4 of 7



              f.      Management Decisions made by Alavi that are referenced and

                      subject to review and approval by the Monitor and Interim Trustee

                      include, but are not limited to:

                            i.       necessary disbursements for the upkeep or

                      preservation of the Building including, but not limited to, payroll,

                      taxes, distributions to tenants, broker commissions, capital expenses

                      and improvements

                           ii.       proposed leases and subleases for the Building and

                      proposed modifications to existing agreements

                          iii.       agreements between the Partnership and third parties,

                      provided, however, that the Monitor and Interim Trustee alone shall

                      have the authority to sign or execute agreements by the Partnership

                      on behalf of the Partnership. Notwithstanding any other provisions

                      in this Order, the Partnership shall have sole authority to sign and

                      execute agreements between the Partnership and any outside

                      counsel it retains for purposes of defending itself or its assets in the

                      above-captioned litigation, or any litigations related to or

                      consolidated with the above-captioned litigation.

                           iv.       employment of personnel necessary to manage the

                      Partnership and maintain the value of the Building.

              4.      All prior limitations on Alavi’s access to distributions from its interest in

the Partnership are vacated except as set forth in this Order. The Partnership may make

distributions to Alavi from the Building’s income, subject to the Monitor and Interim Trustee’s


                                                 4
       Case 1:08-cv-10934-LAP Document 2223-1 Filed 03/27/20 Page 5 of 7



review and approval as set forth herein. The Monitor and Interim Trustee shall review and

approve disbursements by Alavi from any such distributions, including but not limited to payroll,

taxes, distributions to tenants of the Alavi Real Properties and donations, solely to ensure such

disbursements are for lawful purposes and consistent with securing, maintaining, and preserving

the availability and value of the Alavi Real Properties.

                5.     The Monitor and Interim Trustee shall continue to report to the Court

on a quarterly basis a summary of the actions taken and findings made by the Monitor

and Interim Trustee pursuant to this Order.

                6.     The Monitor and Interim Trustee shall not take any actions to interfere

with any ongoing judicial or administrative proceedings.

                7.     The reasonable costs, fees and expenses of the Monitor and Interim

Trustee incurred in connection with the performance of her respective duties described herein

shall be paid out of the rental income of the Building. These expenses include but are not limited

to, the reasonable costs, fees and expenses of all persons who may be engaged or employed by

the Monitor and Interim Trustee to assist her in carrying out her duties and obligations. All

applications for costs, fees and expenses of the Trustee and those employed by her shall be made

by application to the District Court setting forth in reasonable detail the nature of such costs, fees

and expenses.

                8.     No creditor or claimant against Alavi or the Partnership, or any person

acting on behalf of such creditor or claimant, shall take any action to interfere with the duties and

responsibilities of the Monitor and Interim Trustee.

                9.     The Monitor and Interim Trustee or her designee shall retain possession of

the books and records of the Partnership and maintain them. The Monitor and Interim Trustee


                                                  5
       Case 1:08-cv-10934-LAP Document 2223-1 Filed 03/27/20 Page 6 of 7



shall make available for full access and inspection to the United States or its designee, and to

Alavi or its designee, the books and records of the Partnership.

               10.     Alavi shall not modify or cancel the existing agreements with

Cushman & Wakefield, the Building’s Managing Agent; Scopa CRE, the Building’s

asset advisor; Mitchell & Titus LLP, the tax accountant for the Partnership; or Cyruli

Shanks Hart & Zizmor LLP, the landlord/tenant attorneys for the Partnership, without

the approval of the Monitor and Interim Trustee.

               11.     The Monitor and Interim Trustee shall not make any distributions or

disbursements to Assa Corporation. To the extent distributions or disbursements are made to

Alavi, the Monitor and Interim Trustee or the Managing Agent shall make a pro rata distribution

based on the ownership interest formerly held by Assa Corporation (“Assa Funds”), as approved

by the Monitor and Interim Trustee, to the United States Marshal Service (“USMS”) to be held

in the Seized Assets Deposit Fund in connection with this action pending further order of this

Court. At least two (2) business days prior to making a payment of Assa Funds to the USMS, the

Managing Agent shall notify Assistant United States Attorney Alexander J. Wilson, United

States Attorney’s Office, Southern District of New York, One St. Andrew’s Plaza, New York,

New York 10007.

               12.     The Monitor and Interim Trustee or her designee shall provide to the

United States, or its designee, on a monthly basis, a report of the income and expenses for the

Partnership.

               13.     Nothing in this Order shall be construed as prohibiting or excusing any

debtors, creditors, or tenants from complying with the terms of their agreement(s) with the

Partnership and/or the Managing Agent.


                                                 6
       Case 1:08-cv-10934-LAP Document 2223-1 Filed 03/27/20 Page 7 of 7



              14.     Nothing in this Order shall be construed as affecting in any way the rights

of any party under Section 201 of the Terrorism Risk Insurance Act of 2002.

              15.     This Order supersedes the prior Orders at ECF Nos. 2, 136, 161, 264, 995,

1023, 1408, 1472, 2162, and 2191.


             30 2020
Dated: March __,
       New York, New York


                                                    SO ORDERED:

                                                    ________________________________
                                                    HONORABLE LORETTA A. PRESKA
                                                    UNITED STATES DISTRICT JUDGE




                                               7
